                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       ED CV 19-00285-RGK (SPx)                                Date     April 9, 2019
     Title          LUNA v. WTS, INT’L, et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
         Sharon L. Williams                              Not Reported                           N/A
              Deputy Clerk                         Court Reporter / Recorder                 Tape No.
             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Not Present                                             Not Present
 Proceedings:              (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
                           SUPERIOR COURT

        On February 14, 2019, Defendants removed this action from the Los Angeles County Superior
Court to the United States District Court, Central District of California on the basis of diversity of
citizenship.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

        Court records show that on March 15, 2019, Plaintiff filed a First Amended Complaint adding
Christina Cabrera as a defendant to the action. The Court notes that Plaintiff did not seek leave to amend
the complaint or request joinder of a party to the action. Nonetheless, the First Amended Complaint is
currently the operative complaint before the Court. Moreover, upon review of the facts alleged in the
First Amended Complaint, the Court finds that at this stage of litigation, it appears that joining Cabrera
to the action is proper.

      According to the pleadings, Defendant Cabrera is a California citizen, thereby defeating
complete diversity. Moreover, upon cursory review Defendants’ Notice of Removal, it appears
Defendants’ calculations as to amount in controversy are based on speculation, bringing into question


   CV-90 (06/04)                                 CIVIL MINUTES - GENERAL
                                                         Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
    Case No.       ED CV 19-00285-RGK (SPx)                             Date    April 9, 2019
    Title          LUNA v. WTS, INT’L, et al


whether the requisite amount in controversy has been met.1

       Accordingly, the action is hereby remanded to state court for all further proceedings.

            IT IS SO ORDERED.




                                                                                           :
                                                      Initials of Preparer                VRV




            1
            Because complete diversity has been defeated by the addition of Christina Cabrera to
   the action, the Court need not fully address or make a finding regarding the amount in
   controversy requirement.
   CV-90 (06/04)                            CIVIL MINUTES - GENERAL
                                                    Page 2 of 2
